DETAILED ACTION

Applicant's arguments filed 22 July 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 20, the applicant argued, “…Cheng teaches that the acknowledgment response (i.e., the “ACK/NACK bits and DTX indicator bits”) transported by a PUCCH are separate information from the channel quality information that is measured by a UE…(SINR), (RSRP), and…(CSI) that are known in the field of LTE wireless communications would not be necessary if the network could determine signal quality based on ACK/NACK bits and DTX indicator bits…Cheng is silent regarding a UE determining to activate resources on one or more CCs, let alone making the determination based on whether the decoding of a transmission has failed…” on pages 9 and 11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶9 and 53-67 and figure 5 Cheng clearly teaches wherein the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether decoding of a transmission on the serving CC has failed (¶¶9 and 53-67; figure 5: UE determines and reports ACK/NACK bits and DTX indicator bits to indicate whether decoding of a transmission on a CC has failed).
The claims recite the broad language “determining of whether to activate…based on the signal quality” and “determining whether to activate…based on whether decoding…has failed”. “Signal quality” is broadly recited and there is no further limitation stating specific signal quality measurements or reporting. As stated in the claim, signal quality is associated with the ability to properly decode a transmission. Disregarding other factors, if signal quality is good enough a transmission can be successfully decoded and if signal quality is bad enough the transmission cannot be successfully decoded. Therefore, Cheng reads on the claimed limitation.
Regarding claims 10 and 25, the applicant argued, “…Panchal teaches that SINR decreasing below a threshold may indicate the eNodeB will have difficulty decoding ACK/NACK messages, but Panchal does not state that the eNodeB can determine SINR or whether SINR goes below a threshold based on whether the eNodeB is able to receive/decode ACK/NACK messages…while Panchal clearly describes that an eNodeB may determine to de-configure carrier aggregation based on signal quality, Panchal does not teach or suggest that the eNodeB ‘determin[es] whether SINR for the CC is above or below a threshold based on whether eNodeB is able to receive/decode messages sent by the UE on the CC’…” on pages 10 and 13.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶70 and figure 7 Panchal clearly teaches the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received (¶70; figure 7: determining whether SINR for the CC is above or below a threshold based on whether eNodeB is able to receive/decode messages sent by the UE on the CC).
The claims recite the broad language “determining of whether to activate…based on the signal quality” and “determining whether to activate…based on whether an acknowledgement…has been received”. Determining whether or not to activate the resources is based on the signal quality and further based on whether an acknowledgement has been received. Panchal teaches an acknowledgement message may be received, but if SINR value goes below a threshold, the acknowledgement may not be decoded/extracted with the necessary error rate. Therefore, Panchal reads on the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469